DETAILED ACTION
This action is in response to applicant’s amendment filed on 08 March 2022.  Claims 1-30 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
02 June 2022 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (hereinafter Ly) (US 2021/0067308 B1) in view of further support by Bernstein et al. (hereinafter Bernstein) (US 9,596,139 B1).
Regarding claims 1 and 17, Ly discloses a method of wireless communication at a user equipment (UE), comprising:
receiving, from a base station, scheduling information for a transmission, the scheduling information comprising a parameter indicating an uplink or downlink physical layer (PHY) priority level from a set of priority levels including a first half-duplex priority level, a second half-duplex priority level, a first full-duplex priority level, and a second full-duplex priority level { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11), where the system provides a configuring component for communicating in half duplex or full duplex (see pg. 3, [0033,lines 4-15]; pg. 7, [0066-0067]) }; and
transmitting or receiving the transmission based on the uplink or downlink PHY priority level indicated by the base station { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.  Ly inexplicitly discloses having the feature(s) a set of priority levels including a first half-duplex priority level, a second half-duplex priority level, a first full-duplex priority level, and a second full-duplex priority level.  However, in the alternative, the examiner maintains that the feature(s) a set of priority levels including a first half-duplex priority level, a second half-duplex priority level, a first full-duplex priority level, and a second full-duplex priority level was well known in the art, as taught by Bernstein.
As further alternative support in the same field of endeavor, Bernstein discloses the feature(s) a set of priority levels including a first half-duplex priority level, a second half-duplex priority level, a first full-duplex priority level, and a second full-duplex priority level { (see col. 3,lines 1-24; Fig. 1), where the system provides different full and half duplex }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ly as further alternatively supported by Bernstein to have the feature(s) a set of priority levels including a first half-duplex priority level, a second half-duplex priority level, a first full-duplex priority level, and a second full-duplex priority level, in order to provide techniques to minimize periods of duplex mismatch for devices operating in full and duplex modes, as taught by Bernstein (see col. 4, lines 50-53).
Regarding claims 2 and 18, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the UE receives at least a portion of the scheduling information that indicates an uplink PHY priority level in a radio resource control (RRC) message { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 3 and 19, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 2, wherein the scheduling information comprises a configured grant (CG) configuration scheduling periodic uplink resources for the transmission { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }. 
Regarding claims 4 and 20, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information that indicates the uplink or downlink PHY priority level comprises downlink control information (DCI) scheduling the transmission, wherein the transmission is a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) transmission { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 5 and 21, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, further comprising: transmitting, to the base station, a scheduling request for the uplink transmission and including an uplink PHY priority level for the scheduling request from the set of priority levels, wherein the UE receives the scheduling information from the base station in response to the scheduling request { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }. 
Regarding claims 6 and 22, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the UE receives at least a portion of the scheduling information that indicates a downlink PHY priority level in a radio resource control (RRC) message { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 7 and 23, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 6, wherein the scheduling information comprises a semi- persistent scheduling (SPS) configuration scheduling periodic downlink resources for the transmission { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 8 and 24, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information that indicates the uplink or downlink PHY priority level comprises downlink control information (DCI) scheduling a downlink physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) transmission { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }. 
Regarding claims 9 and 25, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information comprises a multiple bit indicator that indicates the uplink or downlink PHY priority level from the set of priority levels { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 10 and 26, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information comprises a first field indicating a first priority level or a second priority level and a second field indicating a half-duplex mode or a full-duplex mode, wherein a combination of the first field and the second field indicate the downlink or uplink PHY priority level from the set of priority levels { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 11 and 27, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information comprises: a configured grant (CG) configuration scheduling periodic resources for the transmission and comprising a first indication of a first priority level or a second priority level, and downlink control information (DCD activating the periodic resources of the CG and comprising a second indication of a half-duplex transmission or a full-duplex transmission, wherein a combination of the first indication and the second indication indicate the uplink or downlink PHY priority level from the set of priority levels { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 12 and 28, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information comprises: a first downlink control information (DCI) scheduling resources for the transmission and comprising a first indication of a first priority level or a second priority level, and a second DCI or the first DCI scheduling a half-duplex transmission or a full-duplex transmission in the resources, wherein the first DCI or a combination of the first DCI and the second DCI indicate the uplink or downlink PHY priority level from the set of priority levels { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 13 and 29, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information comprises: a scheduling request resource configuration scheduling resources for the transmission and comprising a first indication of a first priority level or a second priority level, and downlink control information (DCD) activating the resources or scheduling a half-duplex transmission or a full-duplex transmission in the resources, wherein a combination of the scheduling request resource configuration and the DCI indicate a uplink PHY priority level from the set of priority levels { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 14 and 30, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the first half-duplex priority level corresponds to a high half-duplex downlink or uplink priority level, the second half-duplex priority level corresponds to a low half-duplex downlink or uplink priority level, the first full- duplex priority level corresponds to a high full-duplex downlink or uplink priority level, and the second full-duplex priority level corresponds to a low full-duplex downlink or uplink priority level { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claim 15, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 14), in addition Ly further discloses the method of claim 14, wherein the high half-duplex downlink or uplink priority level has a higher priority level than the high full-duplex downlink or uplink priority level, the high full-duplex downlink or uplink priority level has the higher priority level than the low half-duplex downlink or uplink priority level, and the low half-duplex downlink or uplink priority level has the higher priority level than the low full-duplex downlink or uplink priority level { (see pp. 2-3, [0031-0033]; pg. 6, [0055]; pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.
Regarding claims 16 and 18, the combination of Ly and Bernstein discloses every limitation claimed, as applied above (see claim 1), in addition Ly further discloses the method of claim 1, wherein the scheduling information schedules uplink ACK/NACK feedback with the indicated uplink PHY priority level, the method further comprising: determining a downlink priority level for reception of the transmission based on the indicated uplink PHY priority level for the uplink ACK/NACK feedback associated with the transmission, wherein the UE receives the transmission based on the indicated uplink PHY priority level { (see pg. 9, [0081]; pg. 13, [0112]; pg. 14, [0114]; Figs. 1-2D & 4-11) }.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaal et al. (hereinafter Gaal) (US 2013/0083704 A1).
Regarding claims 1 and 17, Gaal discloses a method of wireless communication at a user equipment (UE), comprising:
receiving, from a base station, scheduling information for a transmission, the scheduling information comprising a parameter indicating an uplink or downlink physical layer (PHY) priority level from a set of priority levels including a first half-duplex priority level, a second half-duplex priority level, a first full-duplex priority level, and a second full-duplex priority level { (see pg. 6, [0076-0077, 0082]; Figs. 1-2 & 9-10), where the system provides a configuring component for communicating in half duplex or full duplex }; and
transmitting or receiving the transmission based on the uplink or downlink PHY priority level indicated by the base station { (see pg. 5, [0076]; Figs. 1-2 & 9-10) }.  



















Response to Arguments
 	Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
03 June 2022